Citation Nr: 0735268	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  94-26 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to an effective date prior to April 28, 1995, 
for the grant of a             60 percent rating for 
hypertensive heart disease.

2.	Entitlement to an increased evaluation for hypertensive 
heart disease, status post inferior wall myocardial 
infarction, with hypertensive retinopathy without impaired 
visual acuity, and hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from an August 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  The case was previously remanded 
in May 2000, September 2001 and in June 2005. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

In March 2001 the veteran testified at a hearing before a 
Veterans Law Judge at the RO.  The judge who conducted that 
proceeding has since retired from the Board.  Through its 
September 2007 correspondence, the Board provided the veteran 
with notice of this fact, and of the opportunity to have 
another hearing at the Board before the judge who will issue 
a decision in this case.  The following month the veteran 
requested a videoconference hearing.  Thus, a remand is 
necessary to schedule such hearing prior to deciding the 
appeal.

Accordingly, the case is REMANDED for the following action:

The RO should arrange for the veteran to 
be afforded         a videoconference 
hearing before the Board at the RO             
in Hartford, Connecticut in connection 
with his      October 2007 request. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

